Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-15 drawn to a method of using a testosterone undecanoate composition with a meal, in order to treat a male having a condition associated with a deficiency or absence of endogenous testosterone, classified in A61K31/00, A61K9/4858, A61K31/568, A61K47/10, A61K47/12, A61K47/22 and A61K9/0053. 
Group II, claims 16-20, drawn to a pharmaceutical composition comprising testosterone undecanoate and a pharmaceutically acceptable carrier, classified in A61K31/00, A61K9/4858, A61K31/568, A61K47/10, A61K47/12, A61K47/22, A61K9/0053, A61J1/035, A61J1/06, A61J1/10 and A61J1/0076. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of use and product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, such as product safety testing.
The search and consideration of art directed toward the composition and the methods of using the composition would be substantially divergent and therefore would present an undue burden to examine all groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions 
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629		

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629